Pees Cueiam:.
Defendant’s contention on bis appeal to tbis Court tbat be is entitled to a new trial for errors committed on tbe trial in tbe Superior Court cannot be sustained.
There was no error in excluding tbe list of witnesses endorsed on tbe bill of indictment as evidence. Defendant’s purpose in offering tbis list as evidence, as stated by bis counsel, was to show tbat tbe grand jury did not examine all tbe persons whose names were endorsed on tbe bill of indictment as witnesses for tbe State, and tbat tbe solicitor bad not called all these persons as witnesses on tbe trial. We are unable to see bow any inference unfavorable to tbe State or favorable to tbe defendant could have been drawn from these facts by tbe jury. They were wholly irrelevant, and bad no probative value as evidence.
There was no error in tbe charge of tbe court to tbe jury. Taken in its entirety tbe charge was free from error and was in full compliance with tbe statute. C. S., 564. Tbe judgment is affirmed.
No error.